Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-14 in the reply filed on November 9, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to search the inventions, and save time and expense.  This is not found persuasive because it would be an undue burden to search both inventions, noting the differences between inventions as discussed in the restriction requirement of September 9, 2022, where the inventions have different classification and a different field of search raising an undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2022.

Therefore, after the election, claims 15-17 are withdrawn, and claims 1-14 are pending for examination as filed November 9, 2020.

Specification
The abstract of the disclosure is objected to because it should be in the form of one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 refers to a “heavy rare-earth element” and claim 2 refers to a “heavy rare-earth element powder” (and these are also referred to in other dependent claims).  It indefinite as to what rare-earth elements would specifically be “heavy” other than the named Dy and Tb of claim 4, with no description in the disclosure as what meets these requirements.  Therefore, for the purpose of examination, “heavy rare-earth element” is understood to refer to Dy and/or Tb and “heavy rare-earth element powder” comprises Dy and/or Tb, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 4-5, “an amount of the coating material applied to each region of the base material varies” is confusing as to whether (1) a first region has a different amount of coating material than another region (such as 10 microns thickness in the first region and no amount of coating material in the another region) or (2) a first region has two different amounts of powder within that region (such as 10 microns thickness in part of the first region and no amount of coating material in a different part of the first region).  Therefore, for the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 10, lines 3 and 5, refer to “the charged base material”, but this lacks antecedent basis, where no “charged base material” is referred to in parent claim 1, and it is unclear what is meant by “charged” base material.  Does applicant mean the base material to which the coating material is applied? For the purpose of examination, this is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 10, lines 3-6 refer to two different heating processes, but it is unclear if the first or second heatings must occur in order (first followed by second) or whether the second can occur before the first.  Secondly, a “first cooling of the heated base material” and a “second cooling of the heated base material” is referred to (lines 4 and 6), but “the heated base material” could refer to either that from the first heating or that from the second heating. For the purpose of examination, it is understood that the order of actions is that the first heating occurs, then the first cooling, then the second heating, then the second cooling to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayakawa (US 2021/0305852).
Claim 1:  Hayakawa teaches a method for manufacturing a rare-earth permanent magnet (note 0137-0138), where the process includes preparing a base material comprising a plurality of regions by using an Nd-Fe-B based alloy (note 0056, 0057, 0054, 0138-0148, and figures 1, 8A-8E, showing a plurality of regions, such as centers, edges, sides, etc.), preparing a coating material comprising a heavy rare-earth element of Dy or Tb (note 0150, 0161-0167), applying the coating material to a surface of the base material, wherein an amount of the coating material applied to each region of the base material varies (note 0151-0167, Figures 8A-8E, where more coating material can be applied to an edge region than at the center region of the top of the magnet, and none on the sides, for example), and diffusing the heavy rare-earth element in the coating material to a grain boundary of the base material by heat-treating the base material to which the coating material is applied (note 0167-0170, 0068-0070).
Claim 2: the coating material can comprise a heavy rare-earth element powder comprising the heavy-rare earth element of Dy or Tb (note 0160-0162).
Claim 3: the heavy-rare earth element powder can comprise a hydride, oxide or alloy of the heavy rare-earth element, for example (note 0160-0162).
Claim 5: the coating material can be applied to the surface of the base material by spray coating (note 0166).
Claim 6: the coating material can be applied in two steps, with a first step of applying the coating material uniformly to the surface of the base material and a second step of applying the coating material partially to the surface of the base material to which the coating material is uniformly applied (note 0152-0153, figure 8A, for example, showing a first uniform application to the entire top surface, and then applying coating partially to the surface at the edge M1 over the first coat).
Claim 7: the second applying of the coating material can be repeated at least twice to the extent claimed while changing the region to which the coating material is applied (note 0152, 0157, figure 8D, for example, showing a first uniform application the entire to surface and then applying coating partially to the surface at the edge M1, and additionally applying the coating partially to the surface at the other edge M2, so in different edge regions, and applying M1 and M2 can be considered two different steps since coating separately applied to different regions).
Claim 9: the regions of the base material subjected to the second application step can comprise a corner region of the base material, since the edges coated with the second step in Figures 8A, 8D, for example, would include the edges of the top surface (note figures 8A, 8D, 0152-0153, 0157).

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natsumeda (US 2010/0109468).
Claim 1:  Natsumeda teaches a method for manufacturing a rare-earth permanent magnet (note abstract, 0015), where the process includes preparing a base material comprising a plurality of regions by using an Nd-Fe-B based alloy (note 0015, and figures 2B, 11A-11D, showing a plurality of regions, such as centers, edges, sides, etc.), preparing a coating material comprising a heavy rare-earth element of Dy or Tb (note 0015, 0056-0057, 0090, 0092), applying the coating material to a surface of the base material, wherein an amount of the coating material applied to each region of the base material varies (note 0015, 0056-0057, 0086, 0090, 0092, Figures 11A-11D, where more coating material can be applied to an edge region or corner region than at the center region of the top of the magnet (where none applied), for example, and none on the sides, or only on one side for example), and diffusing the heavy rare-earth element in the coating material to a grain boundary of the base material by heat-treating the base material to which the coating material is applied (note 0060-0061, 0092).
Claim 2: the coating material can comprise a heavy rare-earth element powder comprising the heavy-rare earth element of Dy or Tb (note 0092, 0090).
Claim 5: the coating material can be applied to the surface of the base material by spray coating (note 0090, 0092).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 2021/0305852).
Hayakawa teaches the features of claims 1-3, 5-7 and 9 as discussed in the 35 USC 102 rejection using Hayakawa above.  
Furthermore, as to claim 4: as to the heavy-rare earth powder comprises Dy or Tb in an amount of 10 wt% of greater based on the total weight of the powder, Hayakawa teaches that the heavy rare earth compound can be in the form of a powder, and the there is no limit as to the amount of the compound in the coating material, including 10-90 % mass (0160-0164), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the heavy rare earth compound and its resulting element amount in the powder used, giving an amount in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, as to claim 8 as to the amount of coating material applied in the second applying being about 10 wt% or greater based on the amount of coating material applied in the first applying, Hayakawa notes that the length in the Y direction of the end portion where the coating is applied twice can be adjusted as appropriate and can be 1-15 mm (note 0159, note figure 8A) and exemplifies a sintered body size of 20.2 x 100.2 x 6.2 mm (note 0187), and the purpose of the extra coating is to give more coercive force in desired regions (0076-0081).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of coating material applied in the second applying to optimize the coercive force in the different regions, where by such optimizing the amount of coating material applied in the second applying would be about 10 wt% or greater based on the amount of coating material applied in the first applying, giving an amount in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa as applied to claims 1-3 and 5-7 above, and further in view of Natsumeda et al (US 2010/0109468).
Claim 9: Hayakawa provides applying the second application step to provide more coercive force where desired (note 0075-0081), where it is described to provide the second coating on the edge, for example (note figures 8A, 8D, 0152-0153, 0157).
As to specifically providing the second coating only at the corners, Natsumeda describes providing a heavy rare-earth application of coating to a Nd-Fe-B magnet and then diffusing the coating for making permanent magnets (0015, 0053-0057, 0092), where the coating is applied to specific regions to give desired greater coercivity at those points (note 0042), where areas of additional coating can be the edges or can specifically be the corners of the magnet (note figures 11B, 11C, 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa to specifically provide the extra second coating application specifically at the corners of the magnet as suggested by Natsumeda with an expectation of predictably acceptable results, since Hayakawa describes providing additional heavy rare earth metal coating at certain portions of the magnet, such as at edges to increase coercivity at those areas, and Natsumeda indicates how in a similar process, the coating can be applied at corners as well as edges to give desired increased coercivity as certain areas.

Claims 10, 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa as applied to claims 1-3, 5-7 and 9 above, and further in view of KR 101704298 (hereinafter ‘298).
Claims 10, 11 and 13: As to the diffusing with the first heating step for diffusion (at 500-1000 degrees C for about 1-50 hours, claim 11), then the first cooling as claimed, then the second heating step to remove stress (at 500-1000 degrees C for about 1-50 hours, claim 13), and then the second cooling as claimed,
Hayakawa describes how diffusion heating can be at 700-1000 degrees C (0169) and gives an example diffusion at 850 degrees for six hours, with further heating for aging (0193).
‘298 further describes details of a diffusion of an applied heavy rare earth element applied on an Nd-Fe-B magnet for making permanent magnets(note pages 3-4 of the translation), where the diffusion treatment has steps of providing a first heat treatment for diffusing, at 800-900 degrees C, for 8-12 hours, for example, followed by a first cooling process to room temperature, followed by a heat treatment of 500-700 degrees C for 1-2 hours to remove the stress generated in the magnet, and then a further second cooling is provided (since heating is stopped, there would be cooling that would be at least suggested to be to room temperature, since with no further heating the article would cool to ambient) (note pages 4-5 of the translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa to provide the diffusion treatment with a first heating at 800-900 degrees C for 8-12 hours, followed by a first cooling of the heated base material to room temperature, followed by a second heating to 500-700 degrees C for 1-2 hours, followed by a second cooling to room temperature as suggested by ‘298 as desirable when diffusing heavy rare earth metal into Nd-Fe-B magnets, since Hayakawa notes diffusion temperature and times, and ‘298 indicates using a diffusion temperature and times as noted above overlapping with that of Hayakawa and further suggests the diffusion treatment with a first heating at 800-900 degrees C for 8-12 hours, followed by a first cooling of the heated base material to room temperature, followed by a second heating to 500-700 degrees C for 1-2 hours, followed by a second cooling to room temperature as  discussed above, which gives further stress removal.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of ‘298 as applied to claims 10, 11 and 13 above, and further in view of Ohashi et al (US 2018/0090249).
Claims 12, 14: Further as to the heating rates for the first and second heatings being about 0.1 to 10 degrees C/min, 
Ohashi describes providing magnets that can be Nd-Fe-B, and with a coating of heavy rare earth elements such as Dy or Tb, and heat treated to diffuse, where the heat treating can include a first heating step to at least 950 degrees C, then a cooling step, then a further heat treating of 400-600 degrees C, then further cooling(note abstract, 0033-0034, 0079, 0083-0088), where the heating rate for the first heating (high temperature heating) can be 1-10 degrees C/min and the second heat treating rate (for low temperature heating) can be 1-10 degrees C/min (note 0084, 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa in view of ‘298 to provide the first and second heatings with a heating rate of 1-10 degrees C/min for each as suggested by Ohashi with an expectation of predictably acceptable results since Hayakawa provides heating for diffusion,  ‘298 provides two heating steps for diffusion, and Ohashi indicates providing similar heating steps followed by cooling steps for diffusion of similar heavy rare earth metal materials to an Nd-Fe-B magnets, where it is indicated that in such heatings the heating rate can be 1-10 degrees C/min.

Claims 3, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda et al  (US 2010/0109468).
Natsumeda teaches the features of claims 1, 2 and 5 as discussed in the 35 USC 102 rejection using Natsumeda above.  
Furthermore, as to claim 3, as to using an alloy of the heavy rare-earth element, for example, Natsumeda indicates that the applied heavy rare-earth applied can be an alloy of the rare-earth element to help promote grain boundary diffusion when thermally treating (0064), and therefore when providing the coating in powder form as in 0092, for example, it would have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the powder as a heavy rare-earth element alloy to provide the desirable benefit of promoting grain boundary diffusion.
 as to claim 4: as to the heavy-rare earth powder comprises Dy or Tb in an amount of 10 wt% of greater based on the total weight of the powder, Natsumeda suggests that the heavy rare earth alloy can be in the form of a powder (as discussed above), and the there is no limit as to the amount of the Dy or Tb in the alloy, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the heavy rare earth compound and its resulting element amount in the powder used (to give the desired Dy or Tb and the amount of alloy material to help promoted grain boundary diffusion), giving an amount in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 6, as to first applying the coating material uniformly to the surface of the base material and second applying the coating material partially to the surface of the base material to which the coating material is uniformly applied, Natsumeda describes various patterns of applying the coating, including at corners, at an edge, to cover the entire surface, where the desire is to provide high coercivity where needed (note Figures 11A-11D, 0086) and also shows that a different coating material can be applied over a first coating material, including in sections (note figures 12A, 12B, 0087-0088), and where it is generally noted that the heavy rare earth element can be diffused in a relatively higher concentration in one part than another, which indicate that a lower amount can be provided in one area and a higher amount in another, note 0087, and also notes optimum configurations can be determined with field analysis (note 0089).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natsumeda to specifically optimize the amount of coating material needed in different areas to give a desired coercivity in specific areas, and this would result in acceptably providing different coatings, such as providing the uniform coverage of a surface as shown in figure 11D and then applying a second application of the coating material partially to the surface to which the first coating is applied as such as shown in Figures 11B or 11C, giving the suggestion in Natsumeda that different layers of coating can be applied, and that higher amounts of heavy rare earth elements can be provided in different areas.
As to claim 7, further as to applying the second coating to be repeated at different regions, as shown in figure 11C, different individual regions can be coated (so different coatings can be considered as being applied at each corner), which would give a suggested pattern of repeated coatings, for example, when optimized to apply this pattern over a uniform layer as in figure 11D as discussed for claim 6 above.
As to claim 8 as to the amount of coating material applied in the second applying being about 10 wt% or greater based on the amount of coating material applied in the first applying, Natsumeda would suggest optimizing the placement and material for layers as discussed for claim 6 above.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of coating material applied in the second applying to optimize the coercive force in the different regions, where by such optimizing the amount of coating material applied in the second applying would be about 10 wt% or greater based on the amount of coating material applied in the first applying, giving an amount in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 9, the second region coated would be predictably the corner regions as in Figure 11D, as discussed for claims 6, 7 above.

Claims 10, 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda as applied to claims 1, 2 and 5 above, and further in view of KR 101704298 (hereinafter ‘298).
Claims 10, 11 and 13: As to the diffusing with the first heating step for diffusion (at 500-1000 degrees C for about 1-50 hours, claim 11), then the first cooling as claimed, then the second heating step to remove stress (at 500-1000 degrees C for about 1-50 hours, claim 13), and then the second cooling as claimed,
Natsumeda describes how diffusion heating can be at 700-1000 degrees C (0057).
‘298 further describes details of a diffusion of an applied heavy rare earth element applied on an Nd-Fe-B magnet for making permanent magnets(note pages 3-4 of the translation), where the diffusion treatment has steps of providing a first heat treatment for diffusing, at 800-900 degrees C, for 8-12 hours, for example, followed by a first cooling process to room temperature, followed by a heat treatment of 500-700 degrees C for 1-2 hours to remove the stress generated in the magnet, and then a further second cooling is provided (since heating is stopped, there would be cooling that would be at least suggested to be to room temperature, since with no further heating the article would cool to ambient) (note pages 4-5 of the translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natsumeda to provide the diffusion treatment with a first heating at 800-900 degrees C for 8-12 hours, followed by a first cooling of the heated base material to room temperature, followed by a second heating to 500-700 degrees C for 1-2 hours, followed by a second cooling to room temperature as suggested by ‘298 as desirable when diffusing heavy rare earth metal into Nd-Fe-B magnets, since Natsumeda notes diffusion temperatures, and ‘298 indicates using a diffusion temperature as noted above overlapping with that of Hayakawa and further suggests the diffusion treatment with a first heating at 800-900 degrees C for 8-12 hours, followed by a first cooling of the heated base material to room temperature, followed by a second heating to 500-700 degrees C for 1-2 hours, followed by a second cooling to room temperature as  discussed above, which gives further stress removal.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda in view of ‘298 as applied to claims 10, 11 and 13 above, and further in view of Ohashi et al (US 2018/0090249).
Claims 12, 14: Further as to the heating rates for the first and second heatings being about 0.1 to 10 degrees C/min, 
Ohashi describes providing magnets that can be Nd-Fe-B, and with a coating of heavy rare earth elements such as Dy or Tb, and heat treated to diffuse, where the heat treating can include a first heating step to at least 950 degrees C, then a cooling step, the a further heat treating of 400-600 degrees C, then further cooling (note abstract, 0033-0034, 0079, 0083-0088), where the heating rate for the first heating (high temperature heating) can be 1-10 degrees C/min and the second heat treating rate (for low temperature heating) can be 1-10 degrees C/min (note 0084, 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natsumeda in view of ‘298 to provide the first and second heatings with a heating rate of 1-10 degrees C/min for each as suggested by Ohashi with an expectation of predictably acceptable results since Natsumeda provides heating for diffusion,  ‘298 provides two heating steps for diffusion, and Ohashi indicates providing similar heating steps followed by cooling steps for diffusion of similar heavy rare earth metal materials to an Nd-Fe-B magnets, where it is indicated that in such heatings the heating rate can be 1-10 degrees C/min.

Itatani et al (US 2013/0040050) also notes applying heavy rare earth coatings in patterns on NdFeB magnets (note abstract, 0009, 0051-0052, figures 5A-5F).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718